                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:10-CR-55-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
MICHAEL ELLIS WIGGINS,                        )
                                              )
                          Defendant.          )


       On July 10, 2020, Michael Ellis Wiggins ("Wiggins") moved for relief under the First Step

Act ("First Step Act"), Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 [D.E. 98]. On July 23,

2020, the government responded in opposition [D.E. 100]. On July 28, 2020, Wiggins replied [D.E.

101]. As explained below, the court denies Wiggins's motion for reduction of sentence.

                                                  I.

       On: September 7, 2010, pursuant to a written plea agreement, Wiggins pleaded guilty to

conspiracy to distribute and possess with the intent to distribute 5 kilograms or more of cocaine and

50 grams or more of cocaine base (crack). See [D.E. 62, 63]. On December 15, 2010, the court held
                     r


Wiggins's sentencing hearing. See [D.E. 71, 74]. At the hearing, the court adopted the facts set

forth in the PSR. See Fed. R. Crim. P. 32(i)(3)(A}-{B). The court calculated Wiggins' s total offense

level to be 33, his criminal history category to be m, and his advisory guideline range to be 168 to

210months' imprisonment. See [D.E. 94] 1. Afterthoroughlyconsideringallrelevantfactorsunder

18U.S.C. § 3553(a), the court sentenced Wiggins to 180months' imprisonment. See id.; [D.E. 74].

Wiggins did not appeal.

       On November 18, 2015, Wiggins moved for a sentence reduction under 18 U.S.C. §



           Case 5:10-cr-00055-D Document 104 Filed 12/10/20 Page 1 of 5
3S82(c)(2), U.S.S.G. § lBl.10, and Amendment 782. See [D.E. 89]. On November 24, 201S, the

government responded. See [D.E. 90]. On June 2S, 2018, after recalculating Wiggins's advisory

guideline range as 13S to 168 months' imprisonment based on a total offense level 31 and criminal

history category III, the court denied Wiggins's motion for sentence reduction. See [D.E. 94] 2-3.

Wiggins did not appeal.

       On August 3, 2010, Congress enacted the Fair Sentencing Act of 2010 ("Fair Sentencing

Act''), Pub. L. No. 111-220, 124 Stat. 2371, 2372 (codifiedasamendedat21 U.S.C. § 801, et~).

Section 2 of the Fair Sentencing Act reduced statutory penalties by increasing the drug quantities

necessary to trigger certain statutory minimums and maximums. For example, the amount ofcocaine

base (crack) necessary to trigger a S to 40 year sentence increased from S to 28 grams. Likewise, the

amount of cocaine base (crack) necessary to trigger a 10 year to life sentence increased from SO

grams to 280 grams. See i!b § 2, 124 Stat. at 2372.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

S249. The First Step Act makes the Fair Sentencing Act's reductions in mandatory minimum

sentences apply retroactively to defendants who committed their "covered offense" of conviction

before August 3, 2010. See id. § 404(a), 132 Stat. at S222. Section 404(a) defines "covered offense"

as "a violation of a Federal criminal statute, the statutory penalties for which were modified by

section 2 or 3 ofthe Fair Sentencing Act. .. that was committed before August 3, 2010." Id. Under

the First Step Act, a "court that imposed a sentence for a covered offense may ..• impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of2010 ... were in effect at the time the

covered offense was committed." Id. § 404(b), 132 Stat. at S222. A court that modifies a sentence

under the First Step Act does so under 18 U.S.C. § 3S82(c)(l)(B), which allows a court to ''modify


                                                 2


           Case 5:10-cr-00055-D Document 104 Filed 12/10/20 Page 2 of 5
an imposed term of imprisonment to the extent otherwise expressly permitted by statute." 18 U.S.C.

§ 3582(c)(l)(B); see United States v. Woodson, 962 F.3d 812, 815-17 (4th Cir. 2020); United States

v. Chambers, 956 F.3d 667,671 (4th Cir. 2020); United States v. Wirsing. 943 F.3d 175, 183 (4th

Cir. 2019); U~ted States v. Alexander, 951 F.3d 706, 708 (6th.Cir. 2019). If a defendant qualifies,

courts may consider a motion for a reduced sentence only ifthe defendant did not previously receive

a reduction pursuant to the Fair Sentencing Act and did not have a motion under the First Step Act

denied "after a complete review of the motion on the merits." First Step Act§ 404(c), 132 Stat. at

5222.

        Under the First Step Act, the district court adjusts the sentencing guideline calculations "as

if the current lower drug offense sentences were in effect at the time of the commission of the

offense." United States v. Curry. 792 F. App'x 267,268 (4th Cir. 2020) (per curiam) (unpublished)

(quotation omitted); see Chambers, 956 F.3d at 671-72. ''Nothing in ... section [404(c) ofthe First

Step Act]," however, "shall be construed to require a court to reduce any sentence pursuant to this

section." First Step Act § 404(c), 132 Stat. at 5222; see, e...&, United States v. Gravatt, 953 F.3d 258,

261 (4th Cir. 2020); Wirsing. 943 F.3d at 184-86; United States v. Barnes, No. 3:94cr80 (DJN),

2020 WL 1281235, at *3 (E.D. Va. Mar. 17, 2020) (unpublished); United States v. Lan@, No.

1:02CR00011-012, 2019 WL 2550327, at *1-4 (W.D. Va. June 20, 2019) (unpublished).

        Wiggins' s new advisory guideline range is 135 to 168 months' imprisonment based on a total

offense level 31 and a criminal history category ID. See [D.E. 102] 2. The court has discretion to

reduce Wiggins' s sentence. See Gravatt, 953 F.3d at 262-64; Wirsing. 943 F.3d at 184-86; Barnes,

2020 WL 1281235, at *3; Lan@, 2019 WL 2550327, at *1-4. The court has completely reviewed

the entire record, the parties' arguments, the new advisory guideline range, and all relevant factors


                                                   3


           Case 5:10-cr-00055-D Document 104 Filed 12/10/20 Page 3 of 5
under 18 U.S.C. § 3553(a). See Chavez-Mesa v. United States, 138 S. Ct. 1959, 1966--68 (2018);

Chambers, 956 F.3d at 671-75; United States v. May, 783 F. App'x 309,310 (4th Cir. 2019) (per

curiam) (unpublished). As for Wiggins's offense conduct, Wiggins engaged in serious criminal

behavior involving 27.56 kilograms of cocaine and 96.65 grams of cocaine base (crack). See PSR

,r,r 8-9.    Wiggins also possessed a :firearm during his drug trafficking. See id. Moreover, Wiggins

is a recidivist and has convictions for resisting a public officer, possession of marijuana, possession

of stolen goods or property, wearing a mask to conceal identity, carrying a concealed gun, cruelty

to animals, and assault on a female. See id. ff 13-20. Wiggins also has performed poorly on

supervision and has no work history. See id ,r,r 18, 34. Wiggins has taken some positive steps while

incarcerated on his federal sentence, but he has been sanctioned for giving or accepting money

without authorization, phone abuse/disrupting monitoring; being absent from assignment (three

counts), consuming alcohol, and fighting with another person. See [D.E. 98] 3-5; [D.E. 101] 2-3;

cf. Pepper v United States, 562 U.S. 476, 491 (2011); Chambers, 956 F.3d at 671-75. In light of

Wiggins's serious criminal conduct, serious criminal record, poor performance on supervision,

misconduct while incarcerated, the need to promote respect for the law, the need to deter others, and

the need to incapacitate Wiggins, the court declines to reduce Wiggins's sentence. See, e.g., 18

U.S.C. § 3553(a); Chavez-Me~ 138 S. Ct. at 1966--68; Chambers, 956 F.3d at 671-75; Barnes,

2020 WL 1281235, at *3; Latten, 2019 WL 2550327, at *1-4.

            In reaching this decision, the court has considered the entire record, the parties' arguments,

and the section 3553(a) factors. However, even ifthe court miscalculated the new advisory guideline

range, it still would not reduce Wiggins' s sentence in light of the entire record and the section

3553(a) factors. See 18 U.S.C. § 3553(a); United States v. Gomez-Jimenez, 750 F.3d 370, 382-86


                                                      4


               Case 5:10-cr-00055-D Document 104 Filed 12/10/20 Page 4 of 5
(4th Cir. 2014); United States v. Hargrove, 701 F.3d 156, 161-65 (4th Cir. 2012).

                                               II.

       In sum, the court DENIES Wiggins's motion for reduction of sentence [D.E. 98].

       SO ORDERED. This JE._ day of December 2020.



                                                     JSC.DEVERill
                                                     United States District Judge




                                               s

          Case 5:10-cr-00055-D Document 104 Filed 12/10/20 Page 5 of 5
